TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00059-CV


                                         C. H., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




            FROM THE 119TH DISTRICT COURT OF RUNNELS COUNTY
            NO. 844, HONORABLE BEN WOODWARD, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant C.H. filed his notice of appeal on January 26, 2015. The appellate

record was complete February 9, 2015, making appellant’s brief due March 2, 2015. On March

2, 2015, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.        See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant’s brief no later than March 17, 2015. If the brief is not filed by that

date, counsel may be required to show cause why he should not be held in contempt of court.

               It is ordered on March 3, 2015.



Before Justices Puryear, Pemberton, and Bourland